Citation Nr: 0308520	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-18 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from June 1979 to June 1983 
and from January to February 1991.

This appeal is from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  
 
Because neither the supplemental statement of the case nor 
any other communication from VA meets the notice requirements 
erected by the VCAA, the Board is requesting further 
development.  Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  
 
Accordingly, this case is REMANDED for the following: 
 
1.  The RO must review the claims file and 
comply with all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (2002), including 
notifying the veteran and his 
representative of the VCAA provisions 
pertaining to the duty to notify and the 
duty to assist.  Specifically, the notice 
should inform the veteran and his 
representative to authorize release of 
information from the Burnett Clinic, 
referenced in the May 2001 hearing, and of 
any other medical or lay evidence 
information or evidence not previously 
provided that is necessary to substantiate 
the claims; identify which evidence, if 
any, the veteran should submit and which 
evidence, if any, VA will obtain.  
38 U.S.C.A. §§ 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159 (2002 See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

2.  The RO must determine whether the 
veteran should be afforded a VA 
examination, and if so schedule the 
appropriate examination, obtaining any 
medical opinion necessary to adjudicate 
the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




